Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/11/2021.  Claims 1-7, 21-33 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-7, 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the apparatus for managing antenna selection of a wireless user equipment device, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the apparatus comprising: at least one processor configured to cause the UE to: communicate with a base station using a first set of antennas of the UE; determine a throughput/power ratio (TPR) of the first set of antennas, wherein the TPR of the first set of antennas is based on power use associated with the first set of antennas; determine a TPR of a second set of antennas of the UE, wherein the second set of antennas is different than the first set of antennas, wherein the TPR of the second set of antennas is based on power use associated with the second set of antennas; compare the TPR of the second set of antennas to the TPR of the first set of antennas; select, based on the comparison, one of the first set of antennas or the second set of antennas; and exchange data with the base station using the selected set of antennas.
The prior art of record, also does not teach or suggest the user equipment and the method as recited for claims 21 and 28 for the same reason as stated for claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631